DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  
a) In claim 17 line 1, change the dependency from “claim 19” to --claim 16--.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Funahashi et al (US 2010/0086348; hereinafter Funahashi) in view of Sugaya et al (JP 2010-094012; hereinafter Sugaya; cited in the IDS).
Regarding claim 1, Funahashi discloses a ladder rack splice (50), comprising: a first portion for attachment to a first ladder rack segment (1); a second portion for attachment to a second ladder rack segment (1), joined to the first portion (see figure 2); wherein each of the first portion and second portion include at least one screw hole (68a-68c); and a plurality of conductive screws ( 60) having a threaded portion (62) configured 
	Regarding claim 2, Funahashi discloses the ladder rack splice (50), wherein the first portion and second portion are symmetrical (see figure 1).
	Regarding claim 3, Funahashi discloses the ladder rack splice (50), wherein the first portion and second portion are portions of a unitary body (see figure 1).
Regarding claim 4, Funahashi discloses the ladder rack splice (50), wherein the first portion and second portion are arranged linearly along the unitary body (see figure 1).
	Regarding claim 5, Funahashi discloses the ladder rack splice (50), wherein the first portion and second portion are joined by a swivel (see figure 7) having one degree of freedom (see figure 7; paragraph 0058).
Regarding claim 6, Funahashi discloses the ladder rack splice (50), further comprising: at least one bolt hole (55) within a corresponding at least one of the first portion, the second portion, and a third portion between the first portion and second 
Regarding claim 7, Funahashi discloses the ladder rack splice (50), wherein each of the first portion and second portion (see figure 1) comprises at least one bolt hole (55).
Regarding claim 8, Funahashi discloses the ladder rack splice (50), wherein each of the first portion and second portion (see figure 1) comprises a support tab (84a, 84b); and wherein the screw hole (85) in the first portion or second portion of the ladder rack splice is positioned within the corresponding support tab (see figure 5).
Regarding claim 9, Funahashi discloses the ladder rack splice (50), wherein each of the first portion and second portion comprise a conductive metal (see figure 5; cross-section hatching, it resembles metal). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claim 10, Funahashi discloses the ladder rack splice (50), wherein each of the first portion and second portion comprise zinc anodized steel, painted steel, or aluminum (see figure 5; cross-section hatching, it resembles metal). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claim 11, Funahashi discloses a ladder rack splice system (see figure 7), comprising: a first ladder rack splice (102) comprising a plurality of screw holes (105); a second ladder rack splice (102); and  a bolt (110) configured to join the first ladder rack splice and second ladder rack splice around a first ladder rack segment (see figure 7) and 
Regarding claim 12, Funahashi discloses the ladder rack splice system (see figure 7), wherein the first ladder rack splice and the second ladder rack splice (102) are identical (see figure 7).
Regarding claim 13, Funahashi discloses the ladder rack splice system (see figure 7), wherein at least one of the first ladder rack splice (102) and the second ladder rack splice (102) comprises a swivel (see figure 7) having one degree of freedom (paragraph 0058).
Regarding claim 14, Funahashi discloses the ladder rack splice system (see figure 7), wherein the first ladder rack (102) comprises a splice end in a first plane and the second ladder rack comprises a splice end in a second plane orthogonal to the first plane (see figure 7; paragraph 0058).

Regarding claim 16, Funahashi discloses the ladder rack splice system (see figure 7),   wherein each of the first ladder rack splice and the second ladder rack splice comprise a conductive metal (see figure 5; cross-section hatching, it resembles metal). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claim 17, Funahashi discloses the ladder rack splice system (see figure 7), wherein each of the first ladder rack splice and the second ladder rack splice comprise zinc anodized steel, painted steel, or aluminum (see figure 5; cross-section hatching, it resembles metal). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	Regarding claim 18, Funahashi discloses a  method for installing a ladder rack splice, consisting essentially of: positioning a ladder rack splice (50) around a first ladder rack segment (1) and a second ladder rack segment (see figure 2), the ladder rack splice (50) comprising a first portion for attachment to the first ladder rack segment and a second portion for attachment to the second ladder rack segment (see figure1); and inserting a plurality of conductive screws (60) through the ladder rack splice (50) and each of the first 
	Regarding claim 19, Funahashi discloses the method, wherein positioning the ladder rack splice (102) around the first ladder rack segment (1) and the second ladder rack segment (see figure 7) further comprises positioning a splice top (see figure 7) at a first position, positioning a splice bottom (see figure 7) at a second position opposed to the first position across the ladder rack segments, and joining the splice top and splice bottom via a splice bolt (110; see figure 7).
	Regarding claim 20, Funahashi discloses the method, further comprising setting an adjustable swivel (see figure 7) of the ladder rack splice according to an angle formed by the first ladder rack segment and the second ladder rack segment (see figure 7, paragraph 0058).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith et al (US 8,459,604), Combes et al (US 2019/0089141), .

6.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

September 8, 2021
/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848